UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): December 6, 2007 SWMX, INC. (Exact name of registrant as specified in its charter) Delaware 333-130586 20-5296949 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 1 Bridge Street Irvington, NY 10533 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (914) 406-8400 (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02. Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. On December 6 2007, SWMX, Inc. received the resignation of James Caci from his position as chief financial officer of SWMX, Inc. and of its wholly-owned subsidiary, SoftWave Media Exchange, Inc., effective January 4, 2008. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. Date:December 12, 2007 SWMX, INC. By: /s/ Joshua Wexler Joshua Wexler Chief Executive Officer
